Weiss, J.
Appeal from a judgment of the Supreme Court (Ellison, J.), rendered July 27, 1987 in Tompkins County, convicting defendant upon her plea of guilty of the crime of conspiracy in the fourth degree.
Defendant, along with six others, was charged in a single-count indictment with conspiracy in the fourth degree for her alleged involvement in a cocaine distribution operation. Following the denial of her motions to suppress evidence obtained pursuant to an eavesdropping warrant, defendant pleaded guilty as charged. On this appeal, she maintains (1) that Supreme Court was collaterally estopped from assessing the validity of the warrant due to an earlier decision of the County Court of Chenango County which found the same eavesdropping warrant invalid; (2) that there was insufficient probable cause to issue the eavesdropping warrant; and (3) that the evidence before the Grand Jury was legally insufficient. These precise issues have recently been reviewed and rejected by this court in a companion case involving two of defendant’s codefendants (People v Moore, 142 AD2d 895). The same result obtains here. Accordingly, the judgment should be affirmed.
Judgment affirmed. Kane, J. P., Weiss, Mikoll, Harvey and Mercure, JJ., concur.